Citation Nr: 1039900	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-36 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1976.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In October 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge in a video conference hearing from the 
Arkansas RO.  A transcript of the hearing is associated with the 
claims folder.

In December 2008, the Board remanded the issues on appeal to the 
RO for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

The Board previously remanded the case in December 2008.  The 
Board found that a VA examination was necessary, pursuant to 
38 C.F.R. § 3.159, to decide the issues.  

The record shows that upon remand, the RO initially scheduled the 
Veteran for a VA examination in Arkansas.  The Arkansas VA 
medical center sent notice of the examination to the Veteran at 
his last address of record.  The RO, however, cancelled the 
Arkansas VA examination.  According to a handwrite note (on the 
VA examination request), the Veteran had moved to Arizona.  

In light of this note, the Veteran was scheduled for a VA 
examination in August 2009 at an Arizona VA medical center.  In 
fact, an August 2009 email from the scheduling Arizona VA medical 
center indicates that the Veteran agreed by telephone in July 
2009 to attend the August 2009 examination.  In addition to the 
noted telephone contact, the Arizona VA medical center sent the 
Veteran written notice of the examination to the Arizona address.  
The Veteran, however, failed to report to the examination.  
Accordingly, the VA examination was then rescheduled for 
September 2009 in Arizona, but the Veteran again failed to 
report.  

Subsequently, the RO issued a supplemental statement of the case 
(SSOC), which they mailed to the same Arizona address.  The SSOC, 
however, was returned as undeliverable.  A United States Postal 
Service stamp indicates "ATTEMPTED NOT KNOWN."  

Based on this record, the Board finds that the RO should be 
provided with another opportunity to attempt to schedule a VA 
examination.  Importantly, the most recent mailing address 
provided by Veteran in writing is in a Power of Attorney received 
by the RO in November 2008.  The Veteran listed an Arkansas 
mailing address.  Likewise, the undeliverable mail indicates that 
the Arizona address was incorrect.  The Board recognizes, 
however, that the Veteran has a history of frequently changing 
his address, including on a temporary basis.  Accordingly, the 
RO, prior to scheduling another VA examination, should attempt to 
confirm the Veteran's current address.  All efforts to locate the 
Veteran, including any telephone contact, should be documented in 
the claims file.  

The Veteran is reminded that VA's duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
the normal course of events, it is the burden of the Veteran to 
keep VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of VA to turn up heaven and earth to 
find him.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  

The Veteran is also advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the Veteran and 
death of an immediate family member.  Id.  

If the Veteran fails to report to the scheduled examination, the 
RO should obtain and associate with the claims file a copy of any 
examination notice sent to him by the scheduling VA medical 
facility.  

Accordingly, the case is REMANDED for the following action:

1. The RO should undertake all necessary and 
proper action to attempt to confirm the 
Veteran's current address.  All attempts to 
locate the Veteran's correct address must be 
documented in the record.

2.  Once the Veteran's current address has 
been identified, the RO should review the 
entire record and undertake all necessary 
notice and development, to include (a) 
resending any undelivered correspondence and 
(b) associating any pertinent outstanding 
records with the claims folder.  The RO 
should then schedule the Veteran for a VA 
examination to determine the current severity 
of his service-connected disabilities.  The 
entire claims folder should be made available 
and reviewed by the examiner and all 
indicated tests and studies should be 
performed.  

Then, based on the examination results and 
record review, the examiner should provide an 
assessment of the current nature and severity 
of the Veteran's service-connected 
disabilities.  The examiner is asked 
specifically to state whether the Veteran has 
(a) permanently lost the use of both of his 
feet; (b) lost the use of both lower 
extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, 
or a wheelchair; and/or (c) whether the 
Veteran has lost the use of one lower 
extremity together with the loss of use of 
one upper extremity which so affects the 
functions of balance or propulsion so as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the post-service medical records 
and the Veteran's lay assertions.  

3.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

